DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 has been considered by the examiner.
Status of Claims
Claims 62-76, 79-87 are pending in this application.  Claims 68, 70, 81-87 are withdrawn from examination as being directed to a nonelected invention.  The status identifier of claim 87 is incorrect.  Claim 87 depends from withdrawn claim 81 and as such claim 87 should read “amended-withdrawn.”

 Claims 62-67, 69, 71, 72, 73-76, 79, 80 are examined in this Office Action. The amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final. Applicant arguments remaining pertinent are addressed at the end of the Office Action.

Reiteration of elected species from restriction requirement
In response to the restriction requirement mailed 11/2/2020, applicants elected 	Claim 63 — maturation of biological culture 
Claim 65 — a culture of eukaryote cells 
Claim 66 — animal cells 
Claim 67 — animal gametes 
Claim 69 — sperm cells 
Claim 71 — basal medium  
Claim 72 — medium for sperm separation, wash or maturation 
Claim 73 — polyphosphate, now deleted.  Only particle size now recited
Claim 74 — triphosphate 
Claim 75 — polyphosphates 
Claim 76 — enhancing oocytes or sperm cells maturation

Status of Rejections
	1.	The rejection of claims 62-66, 71, 73, 75 under 35 U.S.C. 102(a)(1) as being anticipated by Tolba et al (“High biocompatibility and improved osteogenic potential of amorphous calcium carbonate/vaterite,” J. Mater. Chem. B, Jan 21, 2016, 4, 376—386) (first published 23 November 2015) (cited on IDS filed 01/14/2021 as document no. 17) (Tolba) is withdrawn in view of the amendments to the claims. 

	2.	Claims 62-67, 69, 71-76 are rejected under 35 U.S.C. 103 as being unpatentable over Marin-Briggiler et al (Fertility and Sterility 76(6): 1396-1403 (2003)) (cited in the previous Office Action) in view of Tolba (cited above) as evidenced by Meiron et al (WO201422658) (cited in the previous Office Action) is withdrawn in view of the amendments to the claims.

	3.	Claims 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable Shinohara (cited in previous Office Action) in view of Meiron (cited in previous Office Action) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 62-66, 71, 73-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolba (of record).
	Tolba discloses (Abstract) culture of SaOS-2 cells (the claimed “biological culture”) (the claimed “culture of eukaryotic cells,” claim 65) (the claimed “animal cell;” claim 66) in a culture medium (the claimed “cell culture medium;” claim 62) (the claimed “suitable for growth of a biological culture;” claim 62) which contains CaCO3/polyP (the claimed “supplemented with amorphous calcium carbonate (ACC);: claim 62). CaCO3/polyP is the claimed amorphous calcium carbonate (ACC) stabilized by polyP (the claimed “at least one stabilizing agent”) (claim 62).  Tolba discloses (page 377, left column, first full paragraph) the polyP can be a triphosphate (the claimed “polyphosphate comprising 2 to 10 phosphate groups;” claim 62).
	Regarding claims 63 and 64, applicant’s specification discloses [0038] the term “growth” encompasses the term “maturation.” Tolba discloses (page 381, left column, top paragraph ) growth of the SAOS-2 cells to almost confluency after 3 days (the claimed “maturation of the biological culture”) (claim 64, the claimed “culture medium is capable of enhancing the growth of the biological culture”).  Applicants elected “maturation of a biological culture.” 
	Regarding claim 71, Tolba discloses the culture medium is McCoy’s medium (page 378, left column, “Cultivation of SaOS-2 cells”) (the claimed “basal medium” or the claimed “serum free medium”).  Applicants elected basal medium for claim 71.
	Tolba discloses (page 380, right column, top paragraph) obtaining ACC particles which are 100-200 nm in size (the claimed “stabilized ACC primary particle is about 10 nm to about 500 nm;” claim 73).  Claim 73 no longer recites the elected “polyphosphate.” 
	Regarding claim 74, Tolba discloses use of triphosphate is known in the art to stabilize ACC (page 377, left column, middle paragraph). Applicants elected triphosphate for claim 74. 
	Regarding claim 75, Tolba discloses (figure 1, for example) the stabilizing agent is polyP (the claimed polyphosphate) and the cell culture media is suitable from growth of tissue culture. Applicants elected polyphosphate for claim 75.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 62 - 67, 69, 71, 72, 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Marin-Briggiler et al (Fertility and Sterility 76(6): 1396-1403 (2003)) (cited in the previous Office Action) in view of Tolba (cited above) as evidenced by Meiron et al (WO201422658) (cited in the previous Office Action). It is noted that no cells are claimed, only that the medium be capable of culturing cells.
	Marin- Briggiler discloses a culture medium for culturing human sperm cells in vitro (title) (disclosing the claimed “a cell culture medium suitable for growth of a biological culture,” claim 62). Marin- Briggiler discloses (Abstract) the sperm cells (the claimed “culture of eukaryotic cells;” claim 65; the claimed “animal cells,” claim 66) (the claimed “culture medium wherein the animal cell is gamete,” claim 67; the claimed “culture media wherein the gamete is a sperm cell,” claim 69) maintained for 18 hours in a medium containing 20.1 mM of Ca2+ were able to undergo the acrosome reaction (AR) when exposed to human FF (follicular fluid) in the presence of 2.5 mM of Ca2+. Marin- Briggiler discloses (Abstract) calcium concentrations of 20.22 mM hyperactivated motility values similar to those of controls and that higher Ca2+ concentrations (20.58 mM) were required to produce maximum human follicular fluid (FF) induced AR in previously capacitated cells and to obtain an adequate sperm— zona pellucida (ZP) binding.
	Regarding claims 63, 64  and 76, the term “maturation” in the phrase “maturation of a biological culture” (claim 63) and in the phrase “sperm cell maturation” is defined in Applicants specification (page 28, lines 17-19) as “maturation of human sperm, e.g. enhancing sperm motility, enhancing sperm progressive motility, increasing sperm count, and any combination thereof.” Because Marin- Briggiler discloses an increase in sperm motility, Marin- Briggiler therefore teaches the claimed “maturation of a biological culture” and the claimed “sperm cell maturation.”
	Regarding claim 71, Applicants specification discloses [0065] basal medium is defined as “as used herein refers to a nutrient mixture of inorganic salts, sugars, amino acids, optionally also containing vitamins, organic acids and/or buffers. Basal media together with supplements provide the nutrients necessary to support cell life, growth and reproduction.” Marin- Briggiler discloses use of HSM (human sperm media) page 1397, left column, bottom paragraph) and that it is standard medium containing inorganic salts, sugars, and organic acids and buffers. Marin- Briggiler therefore discloses the claimed “basal medium.”
	Regarding claim 72, the presence of sperm in the medium (containing 2 0.1 mM of Ca2+) meets the claim element of “medium for sperm separation, wash or maturation” because the sperm samples were later transferred to FF medium, a different composition.
	Marin- Briggiler differs from the claims in that the document fails to disclose a media comprising amorphous calcium carbonate stabilized by a stabilizing agent.
However, Tolba cure the deficiency. 
	Tolba discloses (Abstract) a culture medium which contains CaCO3/polyP.  CaCO3/polyP is the claimed amorphous calcium carbonate (ACC) stabilized by polyP.  Tolba discloses triphosphate can also stabilize amorphous calcium carbonate (the claimed “at least one stabilizing agent which is a polyphosphate comprising 2 to 10 phosphate groups;” claim 62) and therefor discloses the combination of ACC stabilized by at least one stabilizing agent which is a polyphosphate comprising 2 to 10 phosphate groups.  
	Regarding claim 74, Tolba discloses use of triphosphate is known in the art to stabilize ACC (page 377, left column, middle paragraph).
	Regarding claim 75, Tolba discloses (figure 1, for example) the stabilizing agent can be a triphosphate (the claimed polyphosphate).
	Marin- Briggiler discloses (Abstract) use of 2.5 mM Ca+2 in the culture media for sperm. Meiron discloses crystalline carbonate is 40% elemental calcium (page 26, lines 10-15) and that it is known in the art to compare the effect of amorphous calcium carbonate to crystalline calcium carbonate on the basis of elemental calcium content. One of ordinary skill would have been able to determine the amount of ACC and stabilizing agent to add to the culture medium of Marin- Briggiler to arrive at the 2.5 mM Ca+2 concentration used by Marin- Briggiler shown to produce maximum human FF— induced AR in previously capacitated cells and to obtain an adequate sperm—ZP binding (the claimed “oocyte or sperm cells maturation;” claim 76 (iv)). Applicants elected enhancing sperm cell maturation. 
	The choice to use ACC with a stabilizing agent with subsequent dissolution orCa+2 is a choice of form since both the CA+2 of Marin- Briggiler and the elemental CA resulting from the ACC of Tolba result in release of Ca+2 ions.
	It would have been obvious to one of ordinary skill to modify the cell culture medium of Marin- Briggiler by substituting amorphous calcium carbonate with a stabilizing agent as suggested by Tolba in view of the teachings of Tolba that amorphous calcium carbonate (ACC) formed with a stabilizing agent is degradable and becomes disintegrated with time during the cell culture incubation (Abstract). One of ordinary skill would have had a reasonable expectation of success when including ACC with a stabilizing agent in a culture medium and obtaining a cell culture medium suitable for growth of a biological culture in view of the teachings of Tolba showing successful culture of both mesenchymal stem cells and SaOS-2 cells (abstract).

	3.	Claims 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable Shinohara (cited in previous Office Action) in view of Meiron (cited in previous Office Action).

	Claim interpretation: items (i)-(iii) are treated as independent items in view of the word “or” between (ii) and (iii).

	Shinohara discloses a medium additive kit for spermatogonial stem cells which is suitable for cell growth (Abstract). Shinohara discloses the additives in the kit can be added to a commonly used cell culture medium (column 14, lines 25-33, for example) (the claimed “further comprising a cell culture medium;” claim 80).
	Shinohara differs from the claims in that the document fails to disclose a cell culture medium supplement including amorphous calcium carbonate (ACC) stabilized by at least one stabilizing agent. However, Meiron cures the deficiency.
	Merion discloses stable ACC as a calcium carbonate that is maintained in the amorphous state for long periods of time, ie from several weeks to several years, with no more than 5% conversion into the crystalline form over the period of time (page 11, lines 5-7).  Merion discloses (page 10, lines 23-24) the stabilizing agent can be a phosphorylated amino acid (the claimed “phosphorylated amino acid;” claim 79).
	It would have been obvious to one of ordinary skill to modify the Shinohara kit by the addition of ACC and a stabilizing agent (phosphorylated amino acid) as a supplement in view of the teachings of Meiron that ACC stabilized by a stabilizing agent can be maintained in the amorphous state for long periods of time. 
	One of ordinary skill would have had a reasonable expectation of success in producing a kit comprising ACC and a stabilizing agent (phosphorylated amino acid) in view of the teachings of Shinohara that other factors necessary for cell growth are also available as supplements for addition to cell culture media and the teachings of Meiron that ACC stabilized with a stabilizing agent is maintained in its amorphous state for long period of time.
	One of ordinary skill would have been motivated to include ACC stabilized by stabilizing agent in a kit as supplements for cell culture media in view of the teachings of Tolba and Marin- Briggiler that Ca+2 is a necessary component in culture media of sperm, for example. 

	Response to Arguments
	Applicant arguments, filed 08/23/2022, have been considered but not found persuasive.

	1.	Applicant arguments (page 1, bottom paragraph) are moot in view of the withdrawal of the rejection under 35 USC 102 in view of the amendments to the claims and the new grounds of rejection under 102 reflecting the new claim amendments. Tolba discloses use of triphosphate is known in the art to stabilize ACC (page 377, left column, middle paragraph).  Contrary to applicant arguments, Tolba teaches  specific stabilizers (triphosphates) claimed by claim 62 (a polyphosphate comprising 2 to 10 phosphate groups).

	2.	Applicant arguments  (beginning page 4, second full paragraph)  are directed to a Na-polyphosphate which is no longer a compound of the rejection.  The amendments to the claims now limit the polyphosphate to a composition having between 2 and 10 phosphate groups.  Therefore,  the arguments directed to the Na-polyphosphate are no longer pertinent. 

	3.	Applicant argues (page 4, fourth paragraph)
Tolba at al explicitly state that calcium carbonate, whether crystalline or amorphous has no effect on SaOS-2 or MSC cells or on ALP : GAPDH ratio. The effect was seen only in the presence of a mineralization-activating cocktail. As stated in the discussion section (page 383, left column, 5% line) ALP is a known marker for bone formation via stimulation of osteoblasts. Tolba describes only the potential effect of ACC in a combination with the bioactivity of the polyphosphate on the bone mineralization process, i.e., the anticipated activity of the specific bone cells in-vivo (and not in-vitro). In fact, it is not clear what effect is observed from MSC and what is its physiological meaning.

Contrary to Tolba, as shown in a plurality of experiments directed to the claimed subject matter, a cell culture medium supplemented with ACC of the claimed subject matter enhances the growth of biological culture as defined in the claimed subject matter.

Claim 1 is amended to incorporate a list of particular stabilizers that were shown by the Applicant to effectively stabilize ACC, maintain its amorphous form for a long period of time and provide growth enhancement of cells. All claimed stabilizers have a relatively low molecular weight.


	In reply and contrary to the arguments, Tolba discloses ACC and a stabilizer which can be triphosphate.  Triphosphate meets the newly claimed element of a polyphosphate having from 2 to 10 phosphate groups and the claimed triphosphate argued by applicant (page 5, first full paragraph) to provide not only the “outstanding stability” but also to provide the “profound results of the present invention.” 

	4.	Applicant argues (page 5, second full paragraph)

It is clear to the Applicant that the Examiner relates to the substitution of calcium chloride of Marin-Briggiler by that ACC of Meiron (as per previous Office Action) or with that of Tolba et al. The Experiments in which ACC is added to media which already comprise calcium carbonate aim to emphasize the unexpected results that ACC has on cells. The experiments were performed using commercial media comprising calcium at a concentration that is sufficient for the growth/proliferation of cells. When the media already contains calcium, such as in the Examples cited by the Examiner, the addition of ACC is not expected to provide any effect. Nevertheless, an additional statistically significant effect is obtained, which is unexpected.

	In reply and contrary to the arguments, the addition of additional calcium ions to a culture medium is considered to be routine optimization of a required cell culture element.  One of ordinary skill would have been motivated to optimize the concentration of Ca ion in order to optimize cell growth and survival.  No claim claims any statistically significant effect. Arguments directed to unexpected results are  not persuasive because routine optimization is within the purview of one of ordinary skill in the art.

	5.	Applicant argues (page 6, top paragraph)
This is correct also for the ACC of Tolba et al. Moreover, considering that Tolba et al explicitly state that ACC alone does not provide any effect on cells, a person of ordinary skill in the art would not have had any motivation using it instead of calcium carbonate. It should be emphasized that Tolba et al show use of 50ug/mL of CCP5 or CCP10 which is less than 0.5 mM of Calcium carbonate and less than 0.25 mM of calcium (in fact the concentration of calcium carbonate is much lower as this calculation disregards completely the presence of 5 or 10% of the stabilizer, which, has a very high molecular weight (above 40 phosphate groups). Further, the experiments of Tolba were performed using McCoy’s medium that already comprised 0.9 mM calcium chloride. This means that Tolba et al do not teach replacing calcium chloride with ACC/polyp but add it to a medium comprising calcium chloride.

	In reply and contrary to the argument, arguments directed to CCP5 or CCP10 are no longer pertinent in view of the new grounds of rejection.  Tolba stated that ACC alone did not have any effect but also used ACC with the stabilizer. Arguments that ACC alone did not have any effect are moot.  No claim claims any Ca+2 level or any degree of solution or release.  One of ordinary skill would be able to determine optimal Ca+2 concentrations for the best cell growth and viability through routine optimization. 
	
	6.	Applicant argues (page 6, third full paragraph)
In paragraphs 16-17 on Dr. Arav declaration a head-to-head comparison of the addition of calcium chloride and ACC is provided: either 1.71 mM of CaCl: or 0.8, 1.2 or 1.71 mM of CaCO3 are added to calcium depleted medium. From these results, it can be seen that 1.71 mM of ACC increases the population of hyperactivated cell and decrease the number of progressive cells after 30 min in comparison to 1.71 mM of CaCl. These results are statistically significant. Thus, as shown in the declaration, ACC was more efficient in short-term hyperactivation than CaCl at the same concentration, in spite of the fact that not all of it is immediately soluble, at least not at the beginning of the interactions with the cells. This effect was highly unexpected. The Examiner asserted that the concentrations shown in this experiment are comparable with those of Marin- Briggiler. However, the experiment shows that ACC provides a much better, statistically significant, effect. This could not have been predicted.
	
	In reply and contrary to the arguments, it is noted that the Applicant’s addition of ACC is accompanied by a stabilizing agent. Applicant’s arguments concerning unexpected results are not persuasive. Examples 20-22 of applicant’s specification disclose sperm and the assessment of motility in the swim up test. The results in the specification (Table17 for example) show sperm in media comprising ACC at 2.6 mM elemental Ca+2 showed much high progressive motility than sperm in control media. However, Marin- Briggiler discloses sperm in media comprising 2.5 mM elemental Ca showed much higher motility than sperm not in 2.5 mM elemental Ca+2. Therefore, the results shown in example 20 in the specification using 2.6 mM elemental Ca appear to be the same results obtained by Marin- Briggiler using 2.5 mM elemental Ca. Therefore, contrary to Applicant’s arguments, Applicant’s results are not unexpected. As noted above, no concentrations are claimed in the claims and it is noted that no cells are claimed, only that the medium be capable of culturing cells.

	7.	Applicant argues (page 6, bottom paragraph)
To summarize, a person of ordinary skill in the art would have had no real motivation to replace a perfectly soluble calcium chloride with low soluble calcium carbonate. The mere mentioning that calcium carbonate is a better source of calcium as a food supplement than other sources of calcium carbonate does not provide any motivation. As a good analogy, supplementation of iron can be considered. It is well known that the best source of iron for humans is meat, but it does not mean that this is also a good source of iron for cells. Food supplements and cell media supplements belong to two different fields. According to MPEP 2141 citing the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d1385 (2007) "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one". However, it is not clear which particular technical problem a person of ordinary skill in the art allegedly is trying to solve by supplementing a perfectly soluble calcium chloride providing the best possible and available source of calcium by poorly soluble calcium carbonate, which, despite its abundance, has been never been used in cell culture medium.

AND 

Tolba et al., do not motivate using ACC per se. Tolba et al explicitly assert that using ACC without MAC, which affects the specific cells used in the experiments, has no effect. Moreover, Tolba et al also do not suggest replacing calcium chloride but to supplement a medium comprising calcium chloride with ACC/polyP.

The present application and the declaration of Dr. Arav provide the unexpected effect obtained when using ACC as a supplement to cell culture media, either depleted from calcium or already containing calcium carbonate. In both cases, ACC provided an additive effect that could not be expected. Using ACC with media that already comprise calcium at the concentration sufficient to provide sperm motility improved the motility of sperm cells. Using the ACC at the same concentration as calcium chloride provided a much larger population of hyperactivated cells than the latter. These results could not have been expected. Therefore, the claimed subject matter is novel and inventive over the cited publications, and the Applicant respectfully requests its allowance.

	In reply and contrary to the arguments, Tolba discloses cell culture media comprising ACC with a stabilizer (which can be a triphosphate) and that the ACC with a stabilizer supports regeneration (abstract).  Contrary to further arguments, Tolba explicitly discloses a cell culture media comprising ACC with a stabilizer (page 3 right column, cell viability assay) and culturing the Sa)S-2 cells for 2 or 3 days in the culture medium.
	Further, arguments directed to unexpected results are not persuasive.  As stated above, Examples 20-22 of applicant’s specification disclose sperm and the assessment of motility in the swim up test. The results in the specification (Table17 for example) show sperm in media comprising ACC at 2.6 mM elemental Ca+2 showed much high progressive motility than sperm in control media. However, Marin- Briggiler discloses sperm in media comprising 2.5 mM elemental Ca showed much higher motility than sperm not in 2.5 mM elemental Ca+2. Therefore, the results shown in example 20 in the specification using 2.6 mM elemental Ca appear to be the same results obtained by Marin- Briggiler using 2.5 mM elemental Ca. Therefore, contrary to Applicant’s arguments, Applicant’s results are not unexpected. As noted above, no concentrations are claimed in the claims and it is noted that no cells are claimed, only that the medium be capable of culturing cells.

	8.	Applicant argues (page 7, regarding claims 79-80, bottom paragraph)
Shinohara indeed discloses a medium additive kit to be used in growing spermatogonial stem cells in vitro. As disclosed Shinohara, including in col. 9 lines 37-46, it is provided "A medium additive kit that comprises glial cell-derived neurotrophic factor (GDNF) or an equivalent thereto and at least one of epidermal growth factor (EGF) and basic fibroblast growth factor (bFGF), and that is used as added to a culture medium for growing spermatogonial stem cells in vitro". Shinohara is silent about adding calcium at all. The term "calcium" is found in Shinohara only once in a non-related context. Meiron relates to a different field of inventions and using its teaching in combination with any others is inventive. Although a person of ordinary skill in art may search for a solution in other fields, however, in this case, it is not clear what is the problem, so there is no need to search for a solution. Considering all said with respect to Item I, a person skilled in the art would have had no motivation combining the teachings of Shinohara and Meiron and moreover arriving at the claimed invention.

	In reply and contrary to the arguments, as previously stated, it would have been obvious to one of ordinary skill to modify the Shinohara kit by the addition of ACC and a stabilizing agent (phosphorylated amino acid) as a supplement in view of the teachings of Meiron that ACC stabilized by a stabilizing agent can be maintained in the amorphous state for long periods of time. 
	One of ordinary skill would have had a reasonable expectation of success in producing a kit comprising ACC and a stabilizing agent (phosphorylated amino acid) in view of the teachings of Shinohara that other factors necessary for cell growth are also available as supplements for addition to cell culture media and the teachings of Meiron that ACC stabilized with a stabilizing agent is maintained in its amorphous state for long period of time.
	One of ordinary skill would have been motivated to include ACC stabilized by stabilizing agent in a kit as supplements for cell culture media in view of the teachings of Tolba and Marin- Briggiler that Ca+2 is a necessary component in culture media of sperm, for example. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632